DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the Applicant has disqualified the prior art as it was commonly owned by the Assignee, therefore the prior art of record does not disclose nor suggest it be an obvious modification wherein at least one of the first (SE1) transmitting receiving device, the second (SE2) transmitting-receiving device, or a separate evaluation device comprising a processor, is configured to process transmitting and receiving signals of the transmitting-receiving devices (SE1, SE2) to provide measurement signals with increased coherence in comparison with the transmitting and receiving signals of the transmitting-receiving devices (SE1, SE2); Referring to Claim 14, the Applicant has disqualified the prior art as it was commonly owned by the Assignee, therefore the prior art of record does not disclose nor suggest it be an obvious modification wherein processing the transmitted and received signals of the transmitting-receiving devices (SE1, SE2) to provide measurement signals with increased coherence in comparison with the transmitted and received signals of the transmitting-receiving devices (SE1, SE2); wherein a common clock generator is used for feeding the HF generators of the transmitting- receiving devices (SE1, SE2).
Claims 2-7, 9-13, 15 and 16 are dependent on Claims 1 and 14 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646